      Case 5:20-cv-00233-TKW-MJF Document 18 Filed 02/11/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

VALORY LEWIS,

      Plaintiff,

v.                                                  Case No. 5:20cv233-TKW-MJF

MHM HEALTH PROFESSIONALS,
LLC,

     Defendant.
________________________________/

                                       ORDER

      Based on the parties’ joint stipulation of voluntary dismissal with prejudice

(Doc. 17), it is ORDERED that this case is dismissed with prejudice under Fed. R.

Civ. P. 41(a)(1)(A)(ii), and the Clerk shall close the case file.

      DONE and ORDERED this 11th day of February, 2021.

                                   T. Kent Wetherell, II
                                  T. KENT WETHERELL, II
                                  UNITED STATES DISTRICT JUDGE
